UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2013 COMMISSION FILE NUMBER 0-13251 MEDICAL ACTION INDUSTRIES INC. (Exact name of registrant as specified in its charter) DELAWARE 11-2421849 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Expressway Drive South, Brentwood, NY 11717 (Address of principal executive offices) Registrant's telephone number, including area code: (631) 231-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerü Non-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as described in Rule 12b-2 of the Exchange Act). Yes No ü 16,390,628 shares of common stock are issued and outstanding as of February 6, 2014. FORM 10-Q CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at December 31, 2013 (Unaudited) and March 31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended December 31, 2013 and 2012 (Unaudited)
